DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment/Claim Status
Claims 16, 17 and 19-36 are currently pending. Claims 15 and 18 are now canceled; claims 1-14 were previously canceled. New claim 36 was added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The references cited in the PCT international search report by the State Intellectual Property Office of China dated 9/22/2021 are in compliance with 37 CFR 1.98(a)(1), and have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31, 16, 17, 19, 20, 23-26, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 2013/0049034 A1-IDS prior art, hereafter Lin) in view of IKEDA et al (US 2014/0319456 A1-IDS prior art, hereafter Ikeda).
Re claim 31, Lin disclose in FIG. 4 (with references to FIG. 1) an optoelectronic semiconductor chip (300) comprising:
a semiconductor layer sequence (layers from layer 192 up to layer 191) comprising a phosphide compound semiconductor material (AIGaInP and/or GaP; ¶ [0023]), wherein the semiconductor layer sequence (from 192 up to 191) includes a p-type semiconductor region (p-type layers 221/223/18/132; ¶ [0017] and [0023]), an n-type semiconductor region (n-type layers 133/16/17; ¶ [0017] and [0023]) and an active layer (131; ¶ [0017] 
a current spreading layer (transparent conductive layer 14; ¶ [0023]) comprising a transparent conductive layer (14; ¶ [0023]) adjoining the p-type semiconductor region (layers 221/223/18/132), and
a metallic p-connection layer (mirror 15; ¶ [0017] and [0023]) at least regionally adjoining (touching) the current spreading layer (14), wherein
the p-type semiconductor region (layers 221/223/18/132) comprises a p-contact layer (1st contact layer 221; ¶ [0023]) adjoining (touching) the current spreading layer (14),
the p-contact layer (221) comprises GaP (¶ [0023]) doped with an impurity (¶ [0023]),
an impurity dopant concentration in the p-contact layer (221) is at least 5 * 1019 cm-3 (1.5 to 5.0 times 1018 - 3x1019 cm-3; ¶ [0023]),
the p-contact layer (221) is less than 100 nm thick (35 nm < t <120 nm; ¶ [0023]),
an intermediate layer (3rd contact layer 223; ¶ [0023]) comprising GaP (¶ [0023]) doped with an impurity (¶ [0023]) is arranged on a side (top) of the p-contact layer (221) remote (away) from the current spreading layer (14), the intermediate layer (223) having a lower dopant concentration (1018 - 3x1019 cm-3 vs 1.5 to 5.0 times 1018 - 3x1019 cm-3; ¶ [0023]) than the p-contact layer (221).

Lin fails to disclose the current spreading layer (14) comprising a transparent conductive oxide; the p-contact layer (221) comprises GaP doped with C, a C dopant 19 cm-3; and the intermediate layer (223) comprising GaP doped with C.

However,
Ikeda discloses in FIGS. 6 and 17 (with references to FIG. 2) an optoelectronic semiconductor chip comprising: a current spreading layer (22; ¶ [0048] and [0090]), the current spreading layer (22) comprising a transparent conductive oxide (ITO; ¶ [0074]); a p-contact layer (26; ¶ [0090] and FIG. 17; ¶ [0113]) comprising GaP doped with C (FIG. 17; ¶ [0113]); and an intermediate layer (24; ¶ [0090] and FIG. 17; ¶ [0113])  comprising GaP doped with C (FIG. 17; ¶ [0113]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lin to include the current spreading layer a transparent conductive oxide (ITO), the p-contact comprising GaP doped with C, and the intermediate layer comprising GaP doped with C as disclosed by Ikeda, such that a C dopant concentration in the p-contact layer (221) is at least 5 * 1019 cm-3, where the transparent conductive oxide (ITO) reduces the electric current conducted between the device electrodes; and where the C doping impurities of the p-contact and the intermediate layer lead to the crystallinity of the contact layer being improved, reducing the contact resistance, thereby achieving the reduction of the operating voltage, more light being efficiently extracted and the increase of relative light output power (Lin; ¶ [0079] and [0113]).


< t <120 nm; ¶ [0023]); and wherein the p-contact layer has a thickness of less than 50 nm (35 nm < t <120 nm; ¶ [0023]).

Re claims 19 and 20, Lin and Ikeda disclose the optoelectronic semiconductor chip according to claim 31, wherein the current spreading layer (22 of Ikeda) and the p-contact layer (26 of Ikeda) are regionally interrupted (notched and protruded); and wherein the optoelectronic semiconductor chip (300) has an n-connection layer (191 of Lin; ¶ [0017] and [0023] or 30 of Ikeda; ¶ [0057]), and the current spreading layer (22 of Ikeda) and the p-contact layer (26 of Ikeda) are interrupted (notched and protruded) in a region opposite (away from) the n-connection layer as part of the increased light output devices discussed for claim 31.

Re claim 23, Lin and Ikeda disclose the optoelectronic semiconductor chip according to claim 31, wherein the current spreading layer (14 of Lin/22 of Ikeda) comprises ITO, ZnO or IZO (Ikeda; ¶ [0074]) as part of the increased light output devices discussed for claim 31.

Re claim 24, Lin and Ikeda disclose the optoelectronic semiconductor chip according to claim 31, wherein the current spreading layer (22 of Ikeda) has a thickness of 10 nm to 300 nm (300 nm; Ikeda: ¶ [0074]) as part of the increased light output devices discussed for claim 31.


Re claim 26, Lin and Ikeda disclose the optoelectronic semiconductor chip according to claim 31.
But, do not explicitly disclose wherein the p-connection layer (15) comprises gold or silver in the embodiment of FIG. 4.
However, Lin discloses an example optoelectronic semiconductor chip wherein a p-connection layer (15) comprises gold or silver (Ag/Ti/Pt/Au mirror layer 15; ¶ [0024]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lin and Ikeda such that the p-connection layer (15) comprises gold or silver (Ag/Ti/Pt/Au) to form a reflecting electrode (Lin; ¶ [0024]) for top-emission as part of the increased light output devices discussed for claim 31.

Re claim 30, Lin and Ikeda disclose the optoelectronic semiconductor chip according to claim 31.
But, fails to disclose wherein a dielectric layer is arranged regionally between the current spreading layer (14) and the p-connection layer (15), and the p-connection layer 
However, Wada discloses in FIG. 1 an optoelectronic semiconductor chip comprising: wherein a dielectric layer (insulating film 56; ¶ [0076]) is arranged regionally between (at intermediate vertical level) an upper layer (p-contact layer 55; ¶ [0075]) and a p-connection layer (electrodes 62B/81; ¶ [0075]), and the p-connection layer (62B/81) connects to the upper layer (55) through one or more openings (as in FIG. 16B; ¶ [0087]) in the dielectric layer (56).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lin and Ikeda such that a dielectric layer is arranged regionally between (at intermediate vertical level) an upper layer and a p-connection layer, and the p-connection layer connects to the upper layer through one or more openings in the dielectric layer as disclosed by Wada such that the dielectric layer is arranged regionally between the current spreading layer (14) and the p-connection layer (15), and the p-connection layer connects to the current spreading layer through one or more openings in the dielectric layer as part of the formation of focused light-emitting devices having ridge structures (Wada; ¶ [0008]).

Re claim 32 and 33, Lin discloses the optoelectronic semiconductor chip according to claim 31, wherein the intermediate layer (223) has a dopant concentration of more than 1 * 1019 cm-3 (1018 - 3x1019 cm-3; ¶ [0023]); and wherein the intermediate layer (223) is 10 nm to 200 nm thick (5 < t < 80 nm; ¶ [0023]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Ikeda as applied to claim 31, and further in view of WADA et al (2016/0268777 A1-prior art of record, hereafter Wada).
Re claims 19 and 20, Lin and Ikeda disclose the optoelectronic semiconductor chip according to claim 31, and wherein the optoelectronic semiconductor chip (300) has an n-connection layer (n-type electrode 191; ¶ [0024] and [0026]).
But, fails to disclose wherein the current spreading layer (14) and the p-contact layer (221) are regionally interrupted; and wherein the current spreading layer and the p-contact layer are interrupted in a region opposite the n-connection layer (191).
However, Wada discloses in FIG. 1 an optoelectronic semiconductor chip comprising: wherein an upper layer (SL 54; ¶ [0075]) and a p-contact layer (55; ¶ [0075]) are regionally interrupted (patterned); and wherein the upper layer (54) and the p-contact layer (55) are interrupted in a region opposite (away from) an n-connection layer (1st electrode 61; ¶ [0069]-[0070]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lin and Ikeda such that the upper layer and a p-contact layer are regionally interrupted (patterned); and wherein the upper layer and the p-contact layer are interrupted in a region opposite (away from) an n-connection layer as disclosed by Wada such that the current spreading layer (14) and the p-contact layer (221) are regionally interrupted; and wherein the current spreading layer and the p-contact layer are interrupted in a region opposite the n-connection layer (191) as part of the formation of focused light-emitting devices having ridge structures (Wada; ¶ [0008]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Ikeda as applied to claim 31 above, and further in view of Tokunaga et al (US 2014/0183588 A1-prior art of record, hereafter Tokunaga).
Re claim 21, Lin and Ikeda disclose the optoelectronic semiconductor chip according to claim 31.
But, fails to disclose wherein the p-contact layer (221 of Lin/26 of Ikeda) has an rms surface roughness of less than 2 nm.
However, Tokunaga discloses in FIG. 1 (with reference to FIG. 5) an optoelectronic semiconductor chip comprising: wherein a p-contact layer (p-type diffusion layer 25; ¶ [0056]) has an rms surface roughness of less than 2 nm (0.18 nm; ¶ [0056] and [0182]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lin and Ikeda such that the p-contact layer (221) has an rms surface roughness of less than 2 nm as disclosed by Tokunaga through routine experimentation (MPEP § 2144.05 II.) to determine working conditions for specular response from the contact layer current (Tokunaga; ¶ [0182]).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Ikeda as applied to claim 31, and further in view of Konno et al (US 2007/0075319 A1-prior art of record, hereafter).
Re claims 27-29, Lin and Ikeda disclose the optoelectronic semiconductor chip according to claim 31.

However,
Konno discloses in FIG. 1 an optoelectronic semiconductor chip comprising: a superlattice (buffer layer 11; ¶ [0073]-[0074]) comprising alternating first layers and second layers is arranged on a side (underside) of a p-contact layer (7; ¶ [0069]) remote (away) from a current spreading layer (ITO 8; ¶ [0069]); wherein the superlattice is a periodic layer sequence comprising N periods, and the number of periods N of the superlattice is more than 3 (9 or more total layers; [0074]); wherein the first layers and the second layers of the superlattice are 5 nm to 200 nm thick (40-312 nm for 9 or more total layers of equal thickness when total thickness is 400-2800 nm; ¶ [0075]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lin and Ikeda such that a superlattice comprising alternating first layers and second layers replaces the light emitting stack (13 of Lin) and/or the MQW (16 of Ikeda), and is arranged on a side of the p-contact layer (221) remote from the current spreading layer (14); wherein the superlattice is a periodic layer sequence comprising N periods, and the number of periods N of the superlattice is more than 3 (4 of each type of layer); wherein the first layers and the second layers of the superlattice are 5 nm to 200 nm thick as disclosed by .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 2013/0049034 A1-IDS, hereafter Lin) in view of IKEDA et al (US 2014/0319456 A1-IDS prior art, hereafter Ikeda) and Tokunaga et al (US 2014/0183588 A1-prior art of record, hereafter Tokunaga).
Re claim 34, Lin disclose in FIG. 4 (with references to FIG. 1) an optoelectronic semiconductor chip (300) comprising:
a semiconductor layer sequence (layers from layer 192 up to layer 191) comprising a phosphide compound semiconductor material (AIGaInP and/or GaP; ¶ [0023]), wherein the semiconductor layer sequence (from 192 up to 191) includes a p-type semiconductor region (p-type layers 221/223/18/132; ¶ [0017] and [0023]), an n-type semiconductor region (n-type layers 133/16/17; ¶ [0017] and [0023]) and an active layer (131; ¶ [0017] and [0023]) disposed between the p-type semiconductor region (layers 221/223/18/132) and the n-type semiconductor region (133/16/17),
a current spreading layer (transparent conductive layer 14; ¶ [0023]) comprising a transparent conductive layer (14; ¶ [0023]) adjoining the p-type semiconductor region (layers 221/223/18/132), and

the p-type semiconductor region (layers 221/223/18/132) comprises a p-contact layer (1st contact layer 221; ¶ [0023]) adjoining (touching) the current spreading layer (14),
the p-contact layer (221) comprises GaP (¶ [0023]) doped with an impurity (¶ [0023]),
an impurity dopant concentration in the p-contact layer (221) is at least 5 * 1019 cm-3 (1.5 to 5.0 times 1018 - 3x1019 cm-3; ¶ [0023]),
the p-contact layer (221) is less than 100 nm thick (35 nm < t <120 nm; ¶ [0023]),
an intermediate layer (3rd contact layer 223; ¶ [0023]) comprising GaP (¶ [0023]) doped with an impurity (¶ [0023]) is arranged on a side (top) of the p-contact layer (221) remote (away) from the current spreading layer (14), the intermediate layer (223) having a lower dopant concentration (1018 - 3x1019 cm-3 vs 1.5 to 5.0 times 1018 - 3x1019 cm-3; ¶ [0023]) than the p-contact layer (221), and
the active layer (131) includes at least one layer comprising InGaAs (¶ [0020]).

A.	Lin fails to disclose the current spreading layer (14) comprising a transparent conductive oxide; the p-contact layer (221) comprises GaP doped with C, a C dopant concentration in the p-contact layer (221) is at least 5 * 1019 cm-3; the intermediate layer (223) comprising GaP doped with C; and the active layer (131) includes at least one layer comprising InxGayAl1-x-yP with 0 < x < 1, 0 < y < 1 and x + y < 1.

However,

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lin to include the current spreading layer a transparent conductive oxide (ITO), the p-contact comprising GaP doped with C, and the intermediate layer comprising GaP doped with C as disclosed by Ikeda, such that a C dopant concentration in the p-contact layer (221) is at least 5 * 1019 cm-3, where the transparent conductive oxide (ITO) reduces the electric current conducted between the device electrodes; and where the C doping impurities of the p-contact and the intermediate layer lead to the crystallinity of the contact layer being improved, reducing the contact resistance, thereby achieving the reduction of the operating voltage, more light being efficiently extracted and the increase of relative light output power (Lin; ¶ [0079] and [0113]).

B.	Lin and Ikeda fail to disclose the active layer (131) includes at least one layer comprising InxGayAl1-x-yP with 0 < x < 1, 0 < y < 1 and x + y < 1.
However,
Tokunaga discloses in FIG. 1 an optoelectronic semiconductor chip comprising: an active layer, the active layer (24; ¶ [0056] and [0087]) includes at least one layer xGayAl1-x-yP with 0 < x < 1, 0 < y < 1 and x + y < 1 (laminar structure of 20 pairs of undoped (Al0.1Ga0.9)0.5In0.5 P/(Al0.5Ga0.5)0.5In0.5P; ¶ [0087]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lin and Ikeda by substituting the double-heterojunction (DH) active layer of Tokunaga for the InGaAs active layer of Lin to form tunable devices with high light-emission efficiency (Tokunaga; ¶ [0082]). 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Ikeda and Tokunaga as applied to claim 34 above, and further in view of KO et al (US 2017/0155017 A1-prior art of record, hereafter Ko).
Re claim 35, Lin and Ikeda and Tokunaga disclose the optoelectronic semiconductor chip according to claim 34.
But, fails to disclose wherein the p-contact (221) layer has an rms surface roughness of less than 2 nm, and wherein a p-doped InAlGaP layer is arranged on a side of the p-contact layer (221) remote from the current spreading layer (14).

However,
A.	Tokunaga discloses in FIG. 1 (with reference to FIG. 5) an optoelectronic semiconductor chip comprising: wherein a p-contact layer (p-type diffusion layer 25; ¶ [0056]) has an rms surface roughness of less than 2 nm (0.18 nm; ¶ [0056] and [0182]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Lin and Ikeda such that 
And,
B.	Ko discloses in FIG. 21 an optoelectronic semiconductor chip comprising: a p-doped InAlGaP layer (90; ¶ [0189] and [0217]-[0218]) is arranged on a side of (above) a p-contact layer (GaP 16; ¶ [0080]; [0190] and [0192]-[0193]) remote (away) from a current spreading layer (ITO or IZO 21; ¶ [0091] and [0189]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Lin and Ikeda and Tokunaga to include a p-doped InAlGaP layer arranged on a side of the p-contact layer remote from the current spreading layer, as disclosed by Ko, in order to prevent carrier loss between the p-side electrode and the active layer and lower the operating voltage of the device (Ko; ¶ [0219]-[0220]).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Ikeda as applied to claim 31 above, and further in view of GENEI et al (US 2014/0077221 A1-prior art of record, hereafter Genei) and Tokunaga et al (US 2014/0183588 A1-prior art of record, hereafter Tokunaga).
Re claim 36, Lin disclose in FIG. 4 (with references to FIG. 1) an optoelectronic semiconductor chip (300) comprising:
a semiconductor layer sequence (layers from layer 192 up to layer 191) comprising a phosphide compound semiconductor material (AIGaInP and/or GaP; ¶ [0023]), wherein 
a current spreading layer (transparent conductive layer 14; ¶ [0023]) comprising a transparent conductive layer (14; ¶ [0023]) adjoining the p-type semiconductor region (layers 221/223/18/132), and
a metallic p-connection layer (mirror 15; ¶ [0017] and [0023]) at least regionally adjoining (touching) the current spreading layer (14), wherein
the p-type semiconductor region (layers 221/223/18/132) comprises a p-contact layer (1st contact layer 221; ¶ [0023]) adjoining (touching) the current spreading layer (14),
the p-contact layer (221) comprises GaP (¶ [0023]) doped with an impurity (¶ [0023]),
an impurity dopant concentration in the p-contact layer (221) is at least 1 * 1020 cm-3 (3.34 to 5.0 times 3x1019 cm-3; ¶ [0023]),
the p-contact layer (221) is less than 100 nm thick (35 nm < t <120 nm; ¶ [0023]),
an intermediate layer (3rd contact layer 223; ¶ [0023]) comprising GaP (¶ [0023]) doped with an impurity (¶ [0023]) is arranged on a side (top) of the p-contact layer (221) remote (away) from the current spreading layer (14), the intermediate layer (223) having a lower dopant concentration (1018 - 3x1019 cm-3 vs 1.5 to 5.0 times 1018 - 3x1019 cm-3; ¶ [0023]) than the p-contact layer (221), and
the active layer (131) includes at least one layer comprising InGaAs (¶ [0020]).
A.	Lin fails to disclose the current spreading layer (14) comprising a transparent conductive oxide; the p-contact layer (221) comprises GaP doped with C, a C dopant concentration in the p-contact layer (221) is at least 5 * 1019 cm-3; the p-contact layer (221) has a thickness of less than 35 nm; the intermediate layer (223) comprising GaP doped with C; and the active layer (131) includes at least one layer comprising InxGayAl1-x-yP with 0 < x < 1, 0 < y < 1 and x + y < 1.

However,
Ikeda discloses in FIGS. 6 and 17 (with references to FIG. 2) an optoelectronic semiconductor chip comprising: a current spreading layer (22; ¶ [0048] and [0090]), the current spreading layer (22) comprising a transparent conductive oxide (ITO; ¶ [0074]); a p-contact layer (26; ¶ [0090] and FIG. 17; ¶ [0113]) comprising GaP doped with C (FIG. 17; ¶ [0113]); and an intermediate layer (24; ¶ [0090] and FIG. 17; ¶ [0113])  comprising GaP doped with C (FIG. 17; ¶ [0113]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lin to include the current spreading layer a transparent conductive oxide (ITO), the p-contact comprising GaP doped with C, and the intermediate layer comprising GaP doped with C as disclosed by Ikeda, such that a C dopant concentration in the p-contact layer (221) is at least 5 * 1019 cm-3, where the transparent conductive oxide (ITO) reduces the electric current conducted between the device electrodes; and where the C doping impurities of the p-contact and the intermediate layer lead to the crystallinity of the contact layer being improved, reducing the contact resistance, thereby achieving the reduction of the 

B.	Lin and Ikeda fails to disclose the p-contact layer (221) has a thickness of less than 35 nm; and the active layer (131) includes at least one layer comprising InxGayAl1-x-yP with 0 < x < 1, 0 < y < 1 and x + y < 1.

However,
Genei discloses in the embodiment of FIG. 1B an optoelectronic semiconductor chip comprising: wherein a p-contact layer (32; ¶ [0063]) has a thickness of less than 35 nm (0.02 < t < 1.0 µm; ¶ [0063]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Lin and Ikeda such that the p-contact layer (221) has a thickness of less than 35 nm (0.02 < t < 1.0 µm) as disclosed by Genei where thinner contact layers may have improvements in crystallinity, contact resistance and lattice matching with adjoining layers (Genei; ¶ [0063]).

C.	Lin and Ikeda and Genei fails to disclose the active layer (131) includes at least one layer comprising InxGayAl1-x-yP with 0 < x < 1, 0 < y < 1 and x + y < 1.
However,
Tokunaga discloses in FIG. 1 an optoelectronic semiconductor chip comprising: an active layer, the active layer (24; ¶ [0056] and [0087]) includes at least one layer xGayAl1-x-yP with 0 < x < 1, 0 < y < 1 and x + y < 1 (laminar structure of 20 pairs of undoped (Al0.1Ga0.9)0.5In0.5 P/(Al0.5Ga0.5)0.5In0.5P; ¶ [0087]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lin and Ikeda and Genei by substituting the double-heterojunction (DH) active layer of Tokunaga for the InGaAs active layer of Lin to form tunable devices with high light-emission efficiency (Tokunaga; ¶ [0082]). 

Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive for the following reasons:
A.	Firstly, for each of claims 31 and 34, the applicant argues that the prior art to Lin fails to disclose a carbon-doped GaP p-contact layer and a carbon-doped GaP p-intermediate layer. The applicant points to ¶ [0026] of Lin, which discloses a carbon-doped GaP p-contact layer and a zinc-doped InGaP p-intermediate layer to support the arguments.
However, the examiner, respectfully, disagrees with the applicant’s position since the examiner is relying on Lin’s teachings of ¶ [0019] and [0023], which discloses p-contact and intermediate layers comprising GaP or (AlxGa1-x)yIn1-yP, and doped with Mg, Be, Zn, C, and combinations thereof. The applicant has limited the scope of Lin’s p-contact and intermediate layers to the teachings of ¶ [0026], which is just one of the various combinations of GaP or (AlxGa1-x)yIn1-yP doped with Mg, Be, Zn, C, and combinations thereof.

The examiner, again, respectfully, disagrees since Ikeda discloses carbon-doped p-contact layers (26) and carbon-doped intermediate layers (24), which show improvement in crystallinity of the contact layer, reduction of the contact resistance, thereby achieving the reduction of the operating voltage, more light being efficiently extracted and the increase of relative light output power (Lin; ¶ [0079] and [0113]).
Therefore, the examiner concludes that given the disclosure of Ikeda with respect to carbon-doped p-contact layers and carbon-doped intermediate layers, one of ordinary skill in the art would have found obvious to consider forming the p-contact and intermediate layers comprising GaP or (AlxGa1-x)yIn1-yP, and doped with Mg, Be, Zn, C, and combinations thereof of Lin both as carbon-doped GaP layers; and thusly, the rejections of claims 31 and 34 are maintained.

B.	For claim 34, the applicant argues that the substitution of the InxGayAl1-x-yP with 0 < x < 1, 0 < y < 1 and x + y < 1 active layer of Tokunaga for the AlGaAs, InGaAs, or GaAs active layer of Lin would not be obvious to one of ordinary skill in the art would not find it obvious; and that different vacuum systems would be required for such substitution, and impractical during device processing.
The examiner, respectfully, disagrees since Tokunaga discloses InxGayAl1-x-yP with 0 < x < 1, 0 < y < 1 and x + y < 1, AlGaAs, InGaAs, or GaAs active layers of varous 
Lastly, though not considered germane to a device structure as opposed to a method of making a device structure, the examiner points out that both Lin and Tokunaga disclose their active layers being deposited using MOCVD. It is also noted that Lin discloses InxGayAl1-x-yP (AlGaInP) layers used for p-contact and intermediate layers. Given the above rebuttals, the examiner concludes that Lin and Ikeda, further in view of Tokunaga is obvious over claim 34.

C.	For the record, since the applicant presents no arguments for new claim 36, the examiner offers no comment(s).    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892